DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to explicitly disclose, suggest or teach the method of decoding, apparatus for decoding, method for encoding, or apparatus for encoding as recited claims 17-20. The closet prior art is directed towards Yamamoto et al, (U.S. Pub. No. 2019/0182498 A1) and Zhao et al., (U.S. Pub. No. 2017/0280162). Zhao discloses a partitioning scheme is a quadtree plus binary tree (QTBT) block partitioning structure for one or more recursive cycles. After some degree of quadtree-based partitioning, one or more of the resulting sub-blocks (e.g., leaf nodes) can be further partitioned according to a binary tree structure, provided that the sub-block being partitioned has an area that is no larger than the maximum binary tree root node size allowed under the QTBT partitioning structure. Yamamoto is discloses an image decoding apparatus according to an aspect of the disclosure configured to decode a picture for each tree unit, includes a division information decoding unit configured to decode division information indicating a division method for binary tree division with respect to a coding node of the coding tree unit, and a dividing unit configured to perform the binary tree division with respect to the coding node by referring to the division information of another coded coding node. However, the combination of Zhao and Yamamoto does not explicitly disclose the method of decoding, apparatus for decoding or nontransitory computer readable storage medium as recited in claims 1-2, 4-7, 9-12, 17-20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486